Citation Nr: 1218887	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  06-05 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to recognition of status as a claimant for purposes of establishing eligibility for Department of Veterans Affairs (VA) death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and C.C.


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active service from November 1942 to February 1946.  The Veteran died in April 2001.  The appellant in this matter seeks to be recognized as the Veteran's surviving spouse for purpose of obtaining VA benefits.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in December 2008 and October 2010.  This matter was originally on appeal from an October 2005 Administrative Decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in July 1985. 

2.  The Veteran died in April 2001. 

3.  The preponderance of the evidence indicates that the Veteran and the appellant were separated and living apart at the time of the Veteran's death, and that the separation was not due to misconduct on the part of the Veteran.

4.  The appellant left the Veteran in such a fashion that the continuity of cohabitation was broken under VA regulation and case law. 


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran for purposes of VA death benefits have not been met.  38 U.S.C.A. §§ 101(3), 103, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.159 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

Pursuant to the Board's April 2008 Remand, the RO contacted the appellant and requested that she provide identifying information pertaining to the senior living center that was the Veteran's residence prior to his death, contacted the appellant's representative and requested that he provide copies of the letters to which he referred at the August 2008 Board hearing as well as the February 2006 RO hearing, requested the Veteran's treatment records pertaining to the Veteran from the Audie Murphy VA Medical Center from 1985 to April 2001, readjudicated the  claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  

Pursuant to the Board's October 2010 Remand, the RO informed the appellant and E.W. that he could represent the appellant if certain conditions were met and advised them of the conditions, obtained the Veteran's terminal hospitalization records, readjudicated the claim, and issued a Supplemental Statement of the Case.  

Based on the foregoing actions, the Board finds that there has been compliance with the Board's April 2008 and October 2010 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).




Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in October 2003, November 2003, and November 2009 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 183.  These letters informed the appellant of what evidence was required to substantiate her claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).

Death Benefits Claim

The appellant contends that she is entitled to VA death benefits in this case as the surviving spouse of the Veteran; however, as outlined below, the preponderance of the evidence of record in this case demonstrates that the appellant does not qualify as a surviving spouse.  As such, the claimed benefits are not warranted. 

Death pension is available to the "surviving spouse" of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1541 (West 2002); 38 C.F.R. § 3.23, 3.3 (2011). 

Under 38 C.F.R. § 3.50(a) (2011), a spouse is a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2011).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.1(j) (2011). 

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e., continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b) (2011). 

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a) (2011). 

In this regard, temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2011).  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b) (2011).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section.  Id.  

In Gregory v. Brown, 5 Vet. App. 108 (1993), the United States Court of Appeals for Veterans Claims (Court) identified a two-part test to determine whether a spouse can be deemed to have continuously cohabitated with a Veteran even if a separation has occurred.  First, the spouse must be free of fault in the initial separation.  Id. at 112.  Second, the separation must have been procured by the Veteran or due to his misconduct, with the fault determination based on an analysis of the conduct at the time of separation.  Id.  The Court emphasized that the "without fault" requirement of the law was not a continuing one.  Rather, fault, or the absence of fault, is to be determined based on an analysis of conduct at the time of separation.  Id.  Certain conduct subsequent to the time of separation may be relevant in an appropriate case with respect to the question of fault at the time of separation.  Still, the mere acts of seeking divorce and failing to reconcile are not in and of themselves relevant to the question of fault, and, standing alone, do not constitute evidence of fault at the time of separation.  Certainly, if a spouse has been physically and emotionally abused and separates from the abuser, the abused spouse's acts of initiating a divorce and refusing to reconcile would not be competent evidence to demonstrate fault on the part of the abused spouse at the time of separation.  Id.   

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), the Federal Circuit held that separation by mutual consent generally does not constitute desertion by a potential surviving spouse, such that a claimant is exempted from the continuous cohabitation requirement under 38 C.F.R. § 3.53(b) for the purpose of establishing recognition as the surviving spouse for death benefits.  The Federal Circuit explained that under a proper interpretation of 38 U.S.C.A. § 101(3), a spouse can qualify as a surviving spouse if a separation was "procured" by the Veteran without the fault of the surviving spouse, even if there was no misconduct by the Veteran.  Id.  Therefore, under a proper interpretation of section 3.53(b), a separation by mutual consent, without intent to desert, does not break the continuity of cohabitation.  Id. at 1358.  The Federal Circuit, however, added that a separation by mutual consent would constitute desertion if the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse; thus breaking the continuity of cohabitation and precluding surviving spouse recognition in such instance.  Id. at 1357. 

The Court has held that one claiming to be the spouse of a Veteran has the burden to come forward with evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 

The Veteran died at the VA hospital in April 2001 of pulmonary edema due to aortic stenosis.  

The informant listed on the death certificate, was the appellant, who listed her mailing address as the same address as the Veteran, in San Antonio, Texas.  

An Application for Burial Benefits was received in May 2001.  It was dated the day of the Veteran's death and indicated a different address for the appellant than the mailing address provided on the Death Certificate.  

An Application for Death Pension was received from the appellant in September 2003.  The appellant listed the same address she listed on the May 2001 Application for Burial Benefits.  In October 2003, the appellant was requested to provide a certified copy of the Veteran's DD Form 214, a certified copy of the Veteran's death certificate, a copy of their marriage license, and a Social Security Number.  All these were provided by the appellant in October 2003 except that the appellant provided the Veteran's Social Security Number.  At the end of the month, the appellant was contacted by phone to obtain her Social Security Number.

The record contains a marriage certificate dated in July 1985.  Therefore, the evidence demonstrates that the appellant was, in fact, married to the Veteran.  

According to a written statement received in March 2004, the appellant noted that she and the Veteran were still living together until June 1993 and that although the Veteran and the appellant were living apart after June 1993, they were apart for medical and business reasons not involving marital discord.

Having considered the above assertions, the Board does not find them to be credible.  The Board is cognizant of the fact that a statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53(b) (2011).  In the present case, however, there is a significant amount of contradictory evidence calling into question the claims made by the appellant. 

The Board notes that, in May 1989, the Veteran filed a claim for nonservice-connected pension.  In June 1989, disability pension was approved.  The letter to the Veteran noted that included were benefits for his spouse and advised that he must notify VA immediately if there is any change in the number or status of his dependents and that failure to promptly notify the VA of a dependency change would result in the creation of an overpayment in his account.

In December 1990, the Veteran's award of improved pension was suspended.

On September 14, 1990, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, advising that he was legally separated from his spouse effective September 1, 1990, and that divorce proceedings would be initiated.  

In an April 1991 letter, the RO advised that Veteran that his income statement dated March 2, 1991, had been received and requested that the Veteran provide additional information.  Specifically, the RO noted that the veteran's military records and VA records showed the Veteran as having one name but that the Veteran was signing another name.  VA requested that the Veteran explain his name change and documentation if he had legally changed his name.

In response, in April 1991, the Veteran stated that he went by the name noted in his military records until March 1957 when 20th Century Fox signed him to an acting contract for seven years and changed his name with the Social Security Board.  The Veteran stated that he had gone by that name ever since.  In addition, the Veteran stated that his wife left him on September 11, 1990, and that he had seen her only one time since then.  The Veteran stated that he pleaded for a divorce, but his wife said, "never" and that she was going to collect his Social Security and everything else when he died.  The Veteran stated that he left and he had not seen her since.  The Veteran stated that back in June 1989, his wife was fired from her job because of a mental disorder and did not work at all from that date to September 1990 when she "up and left me for a healthier man."  The Veteran noted that he was totally disabled and had not been able to work since his heart attack.  The Veteran stated that if VA felt that he did not deserve any help, "so be it."  The Veteran ended the letter saying that he had a death wish.  The Veteran complained, "My wife never made a penny did not work day 1."  He made very derogatory comments about her.  He stated, "When she left me, I had to pay all her medical expenses which I listed on that form.  I still owe $3,830.00 doctor bills.  I am living here with my brother and his wife."  The Veteran listed an address in San Antonio, Texas.

On May 13, 1991, VA denied the Veteran's claim for nonservice-connected pension on the basis that his reported annual income exceeded the pension income limit for a single veteran.  His wife could not be included as his dependent because they were not living together and he was not contributing to her support.

Thus, the Board has considered the Veteran's statements in September 1990 and April 1991.  According to the Veteran, he was married but separated.  The Veteran noted that he was separated from his wife since September 1990 when she left him for "a healthier man."   These statements made many years ago directly contradict the appellant's assertions that she never left the Veteran and had lived with him since their marriage until the time he moved into the senior apartment complex. 

In November 2003, the appellant was asked to submit the reason for her separation from the Veteran on September 1, 1990.  

In December 2003, the RO received the appellant's response.  She noted that she and the Veteran were still legally married but that the Veteran needed constant medical attention that the appellant could not provide or afford.  The appellant noted that they lived next door to each other but he needed around the clock help which his residence provided.  The appellant stated that their separate living was out of financial convenience but that they continued to live as husband and wife until the day that he died.  The appellant stated that the Veteran was never deserted but that she just could not provide the help that he needed.

During a February 2006 hearing before a Decision Review Officer, the appellant's personal representative noted that the appellant moved out in 1994 but that she was still on the Veteran's leases.  In addition, the representative contended that the appellant and the Veteran cohabitated as husband and wife even though they were in separate residences.  It was noted that the appellant had a difficult time financially with the Veteran and because of his impairments, mostly mental, she could not stay in the same house but she did take up residence next door.  The representative also contended that they were in separate households because of the Veteran's dementia and his verbal abuse towards the appellant.  The representative argued that the appellant was a victim of physical abuse at the hands of the Veteran through the early years of her marriage and that the Veteran even broke her jaw in approximately 1985 which had to be wired shut.

When asked why she and the Veteran split residences, the appellant testified, 

Because he was real sick.  I was working he wouldn't let me sleep.  I had to get up to go to work and I told him well if I can get you I don't want to put you in a nursing home, I can put you in one of the apartments and I get another apartment so this way we won't be fighting all the time.  He said fine you can live next door, you come, I don't want . . . he didn't want nobody to take care of him except me and that's what I did.  Because I couldn't, I couldn't take care of him.  I just couldn't take care of him.

The appellant also testified that during the timeframe that the Veteran accused her of having an affair and leaving him for a healthier man in 1990, they were in the same household as husband and wife.

The appellant testified before the Board in August 2008.  When asked why she moved into a different apartment, the appellant testified, 

Because, well, he was a lot older than I was.  And he wanted to move to move in a senior's place.  I said I didn't really like the senior place and besides I didn't want to live there.  And he said okay, well why don't you move next door and I can live right here because he didn't want-so I moved, I moved next door to him, but I kept going, but he was like sick.  He was, he didn't want me around.  I said, well, you don't want me around, do you want me to get you somebody to help you.  He didn't want anybody to help him.  He wanted me to help him, but he didn't want me to be there with him.  So I moved next door.

The appellant testified that she cleaned for him, washed his clothes for him, provided all of his meals daily, occasionally bathed him, and was there every morning and every night when she got home from work.  The appellant testified that she and the Veteran were always doing everything together.  

The appellant also submitted statements from individuals claiming to know of the appellant's relationship to the Veteran.  

An undated letter from E.G. stated, "I have known [the Veteran] and [the appellant] for 20 years.  Second, I confirm that they continue to live as husband and wife until the date of his death."

An August 2005 statement from M.E. noted, "I . . . will affirm that I have known [the Veteran] and [the appellant] for fifteen years.  [The Veteran] and [the appellant] were living together as a married couple at the time of [the Veteran's] death."  

An undated letter from C.H.A. stated, 

This letter comes as a written confirmation of the following:  I am a friend of [the appellant] and [the Veteran].  I have personal knowledge of, and can confirm that from 1998-2001, that [the appellant] assisted with the caretaking of her husband, and maintained a marital relationship with him during this period.  Although, they resided in a separate dwellings, [the appellant] lovingly and willingly attended to her husband, was responsible for his living needs, and they both recognized themselves as spouses . . . husband and wife. 

In a second letter from C.H.A., received in February 2006, she stated, 

[The appellant] was unable to live in the same dwelling as her late husband due to his dementia; however, she took residence in a house next door, so that she could continue to care for him and act as his wife/next of kin.  There was no marital discord that caused separation, rather, it was the elements of his mental disorder that forced [the appellant] to spend her sleeping hours in the aforementioned residence.

In an undated letter, C.C. stated, 

I . . . know [the appellant].  I have known her since 1988 until the death of her husband [the Veteran].  [The Veteran] and [the appellant] have been to my house on different occasions.  We always get together on Xmas and birthdays.  There were times when [the Veteran] had forgotten my name.  But then suddenly he would remember.  [The Veteran] and [the appellant] had both given me a ride to work.  And [the Veteran] would also pick me up from work.  When [the appellant] and I were working . . . he would pick us up.  That is the way I became friends with [the appellant] and [the Veteran].

C.C. also testified before the DRO that she advised the appellant that there was a senior citizens complex right next door to the apartment where the Veteran and appellant were living and advised her that "she should put him over there and she could be over here this way they'll be she'll be able to rest."

In support of her claim, the appellant also submitted copies of the Veteran's driver's licenses for the years 1994 and 1998; a copy of the third driver's license is not legible.  The 1994 and 1998 driver's license include the same residence (although one includes and apartment number and the other does not.  

The appellant submitted a written statement from the Veteran dated December 5, 1991, indicating his final wishes including notifying, among his other relatives-his sister, his daughter, and his son-his wife at the address and apartment number that was on his driver's license.  In August 2005, the appellant provided the original certified copy of this document.  

The appellant submitted a letter from the Veteran to "bank teller" which stated, "I, [the Veteran's name], husband of [the appellant's name] being bed ridden and unable to accompany he[r] to your bank to cash our Tax refund check hope that this letter along with my driver's license will suffice in getting this check cashed."  The appellant also submitted a copy of a computer printout of a bank account which was opened on May 5, 1997, and closed on December 21, 2001, in both the Veteran's and the appellant's names and the address that the appellant used on her application for benefits in San Antonio, Texas.  

The appellant further submitted an envelope that was sent by the Veteran at an address in Las Vegas, Nevada, to the appellant in San Antonio, Texas.  The envelope was postmarked in 1996.  

The appellant submitted a November 2005 letter from R.E.L., Property Manager, which stated, 

[The appellant] and [the Veteran] made application and then rented dwelling unit # 216, a small one bedroom apartment, on or about 1993-94.  During the course of the residency, I had the opportunity to offer a larger apartment, which upon being viewed, was accepted.  The larger dwelling was #205. . . .  Total residency at the . . . [apartment community] was approximately (8) years.

The appellant submitted pages 1 and 2 of 6 of an apartment ease contract dated July 1, 1997, for apartment 205 which included both the Veteran and the appellant as parties.  The appellant submitted a letter from the property manager of a subsidized housing for the elderly on the same street as the apartment on the apartment lease contract.  

The appellant submitted letters the Veteran wrote to President Bush in 1992 with respect to his solution to the "Cocaine" problem.  He suggested a federal law that upon conviction, users would do hard time and sellers would be put to death immediately.  

With respect to the Veteran's driver's licenses for the years 1994 and 1998, such evidence is supportive of the appellant's claim that she and the Veteran were not, in fact, separated but lived together from December 5, 1991, to 1998.  There is, however, objective evidence in the record that the Veteran was living in Las Vegas, Nevada, during late 1996/early 1997 to May 1997.  The appellant submitted an envelope from the Veteran at an address in Las Vegas to the appellant in San Antonio, Texas, postmarked in 1996.  In addition, VA medical records confirm that the Veteran appears to have moved sometime after March 1995 as he missed his scheduled December 1995 appointment and in May 1997 advised VA that he had just moved back from Las Vegas four days earlier.  Thus, the evidence indicates that sometime between March 1995 and May 1997, the Veteran was living in Las Vegas and not with the appellant.  Thus, at best, the driver's license evidence shows that the Veteran was using the address in San Antonio, Texas, as his official residence in 1994 and 1998.  As noted above, however, the appellant testified that she and the Veteran were not living together in either 1994 or 1998 but living next door to each other.  Thus, the Board places very little weight on the driver's license evidence. 

With respect to the lease contract, the page with the signatures has not been submitted.  In addition, on page 1 of 6, only the appellant and the Lessor's representative initialed the page.  Had the Veteran been a party to the Lease Contract, he would have initialed page 1 of 6 as well.  The Board notes that submission of only two pages of a six-page contract calls into question the validity of the contract.  Thus, the Board places very little weight on the Lease Contract evidence.  

The Board also places very little weight on the bank account evidence.  Joint bank accounts are commonplace; and one does not have to be married or living with someone to hold one jointly.

With respect to the appellant's claim that the Veteran had severe mental problems, the evidence submitted in support of her claim (the Veteran's 1991 letter regarding his last wishes and his 1992 letter to President Bush), although admittedly extreme and perhaps outside the mainstream thinking of most, is not conclusive proof of a mental disorder.  In fact, VA medical records from 1987 to 2001 show no findings or diagnoses of any mental disorders.

With regard to lay evidence, the Board must assess its competence and credibility.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  People are competent to provide evidence about what they experienced.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

With respect to the appellant's lay statements, the inconsistencies between statements as well as the inconsistencies between the appellant's statements and the objective evidence of record call into question the credibility of her assertions.  

The appellant's statements that the Veteran needed constant medical attention that she could not provide or afford and that the Veteran needed around-the-clock help which his residence provided are substantially different from the appellant's later assertion that the Veteran wanted to move into senior housing and that he did not want the appellant around and did not want her to be there with him.  

When asked if the Veteran got treatment at the VA, the appellant testified that he would go once in a while but "they said that, he kept saying that they wanted to kill him."  

VA treatment records, however, indicate that he presented in April 1987 to Wilford Hall USAF Medical Center with myocardial infarction and transferred to Audie Murphy VA Hospital where he was hospitalized from April 27, 1987, to May 1, 1987.  The record indicates that the Veteran was pretty consistent about following up for treatment from June 1987 to March 1995.  Although an appointment was scheduled for December 1995, the next record is May 1997 at which time the Veteran reported that he moved to Las Vegas and just moved back four days prior.  The Veteran was again consistent with follow up medical appointments from June 1997 to March 2000.  In February 2000, the Veteran notified VA that he was moving to Las Vegas but he resumed visits from May 2000 to April 2001.  

When asked if she was with the Veteran when he passed away, she testified, "Oh, yes.  Um-hum.  Yes."

VA medical records, however, indicate that on April [redacted], 2001, the Veteran presented at 10:50 a.m. with complaints of shortness of breath.  He refused aggressive intervention.  It is also noted that the Veteran was notified that his family would be contacted but the Veteran refused, and staff respected the Veteran's wishes.  At 6:00 the next morning, the Veteran was found to be unresponsive and time of death was called at 6:13 a.m.  VA attempted to call the Veteran's next of kin listed, his sister, but the number was a fax or computer.  

The fact that the appellant was not present at the time of the Veteran's death is also inconsistent with the appellant's assertion that she provided all of his meals daily and was there every morning and every night when she got home from work.  If the appellant had gone over to the Veteran's apartment to fix him dinner on April [redacted], 2001, because the Veteran was in ill health and did not return home that night, it is reasonable to conclude that the appellant would have contacted the hospital where the Veteran received routine medical care.  In this case, the appellant does not contend that she contacted the hospital and that information was withheld from her. Instead, she testified that she was with the Veteran at the time of his death.  

Although not dispositive of the issue of credibility, even the slight inconsistencies between the appellant's statements throughout the appeal and the objective evidence provide evidence against her credibility.  

In February 2006, the appellant testified at an RO hearing.  At that time, the appellant testified that she and the Veteran were married in 1985 and were married for eight years-until approximately 1993.  The appellant also testified that she and the Veteran moved into the apartments in 1993 and that the Veteran moved into a separate apartment next door that same year.  

In August 2008, the appellant testified at a Board hearing.  At that time, she again testified that she and the Veteran had been together for eight years.  The appellant was corrected by the Veterans Law Judge who was conducting the hearing that it had to be more than if she was married in 1985 and offered that the Veteran died in 2001, so about 16 or 17 years.  The appellant also testified that the Veteran was a lot older than her and he wanted to move into a seniors' place.  She stated that she did not like the senior place and did not want to live there.  So, she stated, she moved next door to the Veteran.  

Although there is not a discrepancy between the testimony present in February 2006 and August 2008 regarding how long the appellant and the Veteran had been married-in fact, at both times, the appellant testified that they had been married/together eight years-this is inconsistent with the appellant's claim that they lived together as husband and wife although they were in separate residences.  In addition, in February 2006, the appellant testified that the Veteran moved from an apartment they shared to his own apartment; in August 2008, the appellant testified that the Veteran moved into the senior apartment and then she moved into her apartment.  

From the evidence of record, it appears that the Veteran was living with his brother and sister-in-law in April 1991; in Las Vegas, Nevada, sometime between March 1995 and May 1997; and at the apartment complex at the time of his death.  The manager of the apartments also noted that the property was built in 1997.  Thus, there is strong evidence that the Veteran did not move into the subsidized housing for the elderly until after he returned from Las Vegas in May 1997.

The appellant alleges that there was no separation prior to the Veteran moving into the senior living facility sometime in 1993/1994, and that they were still living as husband and wife although they slept at separate residences.  As noted above, there is objective evidence in the record that the Veteran was not living at the senior living facility from some time after March 1995 until May 1997.  

The Board must conclude that the appellant's assertions are not only contradicted by statements made by the Veteran prior to his death, but also by her own statements submitted in support of her claim, as well as by the objective evidence of record.  Due to the numerous inconsistencies and changing of stories, the Board does not find the appellant's statements regarding why she and the Veteran were living in separate residences at the time of his death to be credible. 

With respect to the other lay evidence of record, the August 2005 statement from M.E. appears to be inaccurate because, according the appellant, she and the Veteran had been living in separate residences since 1993/1994.

The statements from C.H.A. are problematic as there is no indication that C.H.A. has the required medical expertise to determine whether the Veteran had a "mental disorder."  In addition, C.H.A. stated that she had personal knowledge of the appellant's and Veteran's relationship and living arrangement but did not specifically indicate how she had such knowledge-whether she was an observer or knew by second-hand information.  The Board notes that C.H.A. apparently lives in North Carolina, more than 1400 miles from where the Veteran and the appellant lived.

Similarly, the undated statement from E.G. does not specifically indicate how he had such knowledge except to state that he had known the Veteran and appellant for 20 years.  
  
The Board notes that C.C.'s testimony is the most supportive of the appellant's claim; however, it does not rise to the level to bring the evidence into equipoise.

Thus, the appellant does not meet the requirements of being the "surviving spouse."  Although the appellant was legally married to the Veteran at the time of his death, she did not live with the Veteran continuously from the date of marriage to the date of the Veteran's death.  38 U.S.C.A. § 101(3) (West 2002 & Supp. 2011); 38 C.F.R. § 3.50(b) (2011).  The appellant has not shown to the Board's satisfaction that the separation was due to the misconduct of or procured by the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a) (2011). 

The evidence does not establish that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason.  38 C.F.R. § 3.53(b) (2011).  The statement of the appellant, in this case, cannot be accepted due to the contradictory information in the claims file.  Id.  

In this case, the evidence indicates that the appellant left the Veteran in September 1991.  Thus, the appellant is not free of fault in the initial separation.  Second, the evidence does not show that the initial separation was procured by the Veteran or due to his misconduct.

The Board acknowledges that there is evidence of record suggesting certain conduct subsequent to the September 1991 separation such as the Veteran's December 1991 final wishes letter including his wife as person to be notified at time of death, drivers licenses dated in 1994 and 1998 showing the Veteran's address as the same as the appellant's address, and a joint bank account, indicating that the Veteran was living at the same residence as the appellant.

As noted above, a spouse can qualify as a surviving spouse if a separation was "procured" by the Veteran without the fault of the surviving spouse, even if there was no misconduct by the Veteran.  In this case, the objective evidence indicates that the Veteran and appellant were indeed separated some time after March 1995; however, in light of the inconsistencies in the appellant's own statements as well contradictory evidence in the record, the Board cannot find that the appellant was not at fault in the separation.  

The Board acknowledges the fact that the appellant contends that the Social Security Administration (SSA) has awarded the appellant benefits as a result of her marriage to the Veteran.  Although there are similarities between the SSA and VA disability benefit systems, there also are significant differences between them, and SSA determinations are not binding on VA.  Holland v. Brown, 6 Vet. App. 443, 448 (1994).  Although SSA may provide the appellant with benefits based on the length of her marriage to the Veteran, VA's laws and regulations governing survivor benefits make no such provision.  

In conclusion, although the appellant appears to have been legally married to the Veteran at the time of his death in April 2011, the preponderance of the evidence demonstrates that they did not continuously cohabitate from the date of marriage to the date of the Veteran's death.  Also, the evidence of record does not indicate that the separation was due to the misconduct of or procured by the Veteran without the fault of the appellant.  38 C.F.R. § 3.53(a) (2011).  According to statements made by the Veteran in 1991, it was the appellant that abandoned the marriage to live with another man.  Finally, the evidence of record does not suggest that the separation was by mutual consent, but rather due to misconduct of the appellant. 

As such, the Board finds that the evidence against the claim outweighs the evidence in support of the claim.  Because the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The appellant's claim of entitlement to VA death benefits as the surviving spouse of the Veteran must be denied. 


ORDER

Entitlement to recognition of status as a claimant for purposes of establishing eligibility for Department of Veterans Affairs (VA) death pension benefits is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


